Citation Nr: 1208960	
Decision Date: 03/08/12    Archive Date: 03/19/12

DOCKET NO.  08-31 485	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for sleep apnea, claimed as directly related to service, and as secondary to service-connected posttraumatic stress disorder (PTSD). 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

V. Chiappetta, Associate Counsel
INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from August 1966 to August 1968.  

This matter is before the Board of Veterans' Appeals (the Board) on appeal of a February 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, which, in part, denied the Veteran's service-connection claim for sleep apnea.  The Veteran disagreed with this determination, and perfected an appeal as to this issue.

In May 2010, the Veteran testified at a personal hearing, conducted via videoconferencing equipment, which was chaired by the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing has been associated with the Veteran's VA claims folder.

In July 2011, the Board remanded the Veteran's claim for additional evidentiary development.  After such was achieved, the Appeals Management Center readjudicated the claim in a September 2011 Supplemental Statement of the Case (SSOC).  The Veteran's claims file has been returned to the Board for further appellate review.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  


REMAND

The Board regrets having to remand the Veteran's sleep apnea claim a second time.  However, after having carefully considered the matter, and for reasons expressed immediately below, the Board believes that the Veteran's claim must be remanded to ensure that the Veteran receives all consideration due to him under the law. 


VA treatment records

In correspondence received on August 12, 2011, the Veteran notified VA that he was going back to see his VA doctors in September or October for his sleep apnea.  See the Veteran's VA Form 21-4142, received on August 12, 2011.  Pertinently, no VA treatment records dated subsequent to January 2011 are currently of record. 

It is the duty of the VA to assist a veteran in obtaining records from Federal agencies, including VA Medical Centers.  See 38 U.S.C.A. § 5103A (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Therefore, any outstanding VA treatment reports dated from January 2011 to the present day that are relevant to the Veteran's service-connection claim for sleep apnea should be obtained. 

VA medical opinion

Throughout the appeal period, the Veteran has contended that his diagnosed sleep apnea disability was caused or aggravated beyond its normal progression by his service-connected PTSD.  However, in recent correspondence dated in August 2011, the Veteran for the first time has asserted that his sleep apnea may be more likely connected to in-service Agent Orange exposure than to PTSD.  See the Veteran's August 2011 Statement in Support of Claim.  

The Veteran's service personnel records demonstrate that the Veteran served with the Fleet Marine Forces during the Vietnam War in 1967 and 1968.  It appears that the Veteran embarked on board the USS Valley Forge, an amphibious warfare ship, from the port at DaNang, Vietnam on December 25, 1967.  The Veteran asserts, and his personnel records pertinently note, that he was part of a Special Landing Force on Vietnam, in support of combat operations in Thua Thien and Quang Tri Province, Vietnam in January 1968.  See the Veteran's Record of Service and his Combat History - Expeditions - Awards Record.  See the Veteran's Sea and Air Travel - Embarkation Slips.  As such, for the purposes of this decision alone, the Board accordingly concedes that the Veteran set foot on Vietnam soil.  It is therefore presumed that the Veteran was exposed to herbicides while in Vietnam.  See 38 U.S.C.A. § 1116(f) (West 2002); 38 C.F.R. §§ 3.307(a)(6)(iii), 3.313(a) (2011).  

Because the Veteran's diagnosed sleep apnea is not listed among the Agent Orange-related diseases enumerated in 38 C.F.R. § 3.309(e), medical nexus may not be presumed as a matter of law.  However, notwithstanding the inapplicability of the Agent Orange regulations, the Board is obligated to fully consider the Veteran's claim.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994); see also Brock v. Brown, 10 Vet. App. 155 (1997) [holding that the rationale employed in Combee also applies to claims based on exposure to Agent Orange].

Significantly, there is no medical evidence of record linking the Veteran's sleep apnea disability to his presumed in-service exposure to Agent Orange, or ruling out any such connection.  Because this case presents certain medical questions about etiology which cannot be answered by the Board, such must be addressed by an appropriately qualified physician.  See Charles v. Principi, 16 Vet. App. 370 (2002); see also 38 C.F.R. § 3.159(c)(4) (2010) [a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim].  Thus, a VA medical opinion addressing this matter should be obtained.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006)

Accordingly, the case is REMANDED to the Veterans Benefits Administration (VBA) for the following action:

1.  VBA should contact the Veteran and request that he identify any additional medical treatment he has received for his sleep apnea.  The RO should take appropriate steps to secure copies of any such treatment reports identified by the Veteran which are not in the record on appeal, to include updated VA treatment records dating from January 2011 to the present day.  Efforts to obtain these records should also be memorialized in the Veteran's VA claims folder.

2.  VBA should also ensure that complete VCAA notice has been sent to the Veteran as to the evidentiary requirements for service-connection claims based on in-service Agent Orange exposure.

3.  The Veteran's claims folder should be referred for review by an appropriately qualified VA physician.  After review of the Veteran's claims folder, the reviewing physician should provide an opinion with supporting rationale as to whether the Veteran's sleep apnea disability is as likely as not (50 percent or greater probability) related to the Veteran's presumed in-service exposure to Agent Orange, to include based on a delayed onset theory of causation.  If physical examination and/or diagnostic testing is deemed by the reviewing physician to be necessary, such should be scheduled.  A report should be prepared and associated with the Veteran's VA claims folder.

4.  After completion of the foregoing, and after undertaking any additional development which it deems to be necessary, the VBA should then readjudicate the Veteran's service-connection claim.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided a Supplemental Statement of the Case (SSOC) and given an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board for further consideration, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


